United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1403
Issued: January 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 24, 2011 appellant filed a timely appeal from the December 15, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his prostate
cancer claim.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s prostate cancer is causally related to his federal
employment.

1

The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 27, 2010 appellant, a 57-year-old ship propeller finisher, filed an occupational
disease claim alleging that his prostate cancer was the result of his federal employment. He
explained that the propeller shop was dusty with metallic particles and abrasive grit and that he
was exposed to a variety of toxic substances, including trichloroethane and methylchloroform.
In a decision dated December 15, 2010, OWCP denied appellant’s claim. It found that he
had established the following elements: he was a federal civilian employee who filed a timely
claim; the exposure was accepted;3 he was in the performance of duty; and a medical condition
was diagnosed. OWCP found, however, that there was no medical evidence to support that his
prostate cancer was causally related to the accepted occupational exposure: “Your physician
must explain how the work event(s) caused or affected your condition, based upon an accurate
factual and medical history, citing objective findings in support of the opinion.”
On appeal, appellant submitted evidence to show that he had accepted conditions for
other work-related injuries, including lumbosacral sprain, early peripheral neuropathy and left
frontal parietal contusion. He advised of his surgery for cancer, which he believes is job related
because of the work he did and the medical reports from the shipyard doctor and OSHA.
Appellant claimed total disability and asked to be awarded compensation for the peripheral
neuropathy of both arms and legs. He stated that he has worked no other jobs. Appellant also
submitted a June 7, 2011 report from a nurse practitioner.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his claim. When an employee
claims that he sustained an injury in the performance of duty, he must submit sufficient evidence
to establish that he experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged. He must also establish that such event, incident or exposure caused
an injury.5

3

The employing establishment explained that it could not acknowledge the accuracy of appellant’s statements
because he had been off the rolls since December 20, 1986. It provided his job description as of that date, which
included the following: A ship propeller finisher helper works in a dusty, noisy atmosphere performing under many
adverse conditions as the job dictates, and is exposed to cleaning vapor, paint spray dust and other chemical odors
present in the areas of propeller manufacture. Most of the work in the Propeller Shop is dusty and noisy with
metallic and nonmetallic particles of abrasive grit and chips ever present in the air. Proper safety equipment is
provided to protect the employee from the constant conditions and each individual is expected to observe and obey
all of the existing safety rules and regulations.
4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

2

Causal relationship is a medical issue,6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,7 must be one of reasonable medical certainty,8
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.9
ANALYSIS
OWCP accepted that appellant’s work exposed him to certain environmental factors, at
least insofar as those factors are reflected in the relevant position description. Appellant alleged
an unquantified exposure to trichloroethane and methylchloroform. The question his claim
presents is whether his occupational exposure caused his prostate cancer.
This is a medical question. A physician who is familiar with appellant’s work
environment, who demonstrates a rather detailed understanding of the environmental factors to
which appellant was exposed, must address whether this environment had anything to do with
the development of appellant’s prostate cancer. Any physician supporting causal relationship
must offer a convincing medical explanation. The opinion must not be speculative or equivocal.
Appellant has submitted no medical opinion evidence to support his claim. The Board
has reviewed the evidence of record submitted in this case, and no physician has drawn a causal
connection between appellant’s prostate cancer and his work as a ship propeller finisher or has
attempted to explain such relationship. Without a well-reasoned medical opinion showing a
causal relationship, appellant has not met his burden to establish a critical element of his claim.
The Board will therefore affirm OWCP’s December 15, 2010 decision denying compensation.10
Appellant’s other work injuries are not relevant to his prostate cancer claim, which is the
only claim presently before the Board. OWCP’s December 15, 2010 decision did not rule on his
entitlement to compensation for an accepted peripheral neuropathy. The Board has no
jurisdiction to consider that issue. Appellant believes that his prostate cancer is work related, but
his opinion cannot establish the element of causal relationship. This is a medical question that
must be resolved by a qualified physician. The June 7, 2011 report from a nurse practitioner is
not from a qualified physician, and it constitutes new evidence that the Board may not consider.
6

Mary J. Briggs, 37 ECAB 578 (1986).

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

10

See R.B., Docket No. 11-498 (issued December 8, 2001) (in which OWCP denied, as unsupported by the
evidence, the employee’s claim that he contracted prostate cancer as a result of the continuous hostile employment
environment caused by stressful interactions with his supervisor).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that his prostate cancer
is causally related to his federal employment. Appellant has submitted no medical opinion to
support his claim.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

